Citation Nr: 0811958	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-17 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for a right 
breast scar from December 6, 2001, to April 18, 2004.

2.  Entitlement to a disability rating in excess of 10 
percent for a right breast scar as of April 19, 2004.

3.  Entitlement to a compensable rating for a chronic left 
shoulder disability, from December 6, 2001, to April 26, 
2005.

4.  Entitlement to a disability rating in excess of 10 
percent for a chronic left shoulder disability, after April 
27, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to July 1999 
and from November 1999 to December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO decision, which 
granted the veteran service connection and assigned a 
noncompensable initial rating for a scar of the right breast.  
During the course of this appeal, the veteran was awarded a 
10 percent rating for her right breast scar, effective from 
April 19, 2004.  

With regard to the veteran's disability rating for her left 
shoulder disability, it is noted that service connection was 
granted in a December 1999 RO decision, and the veteran was 
assigned an initial 10 percent rating, effective July 17, 
1999.  In November 1999, she entered active duty and her 
disability benefits were terminated.  After her separation 
from her second period of active duty, she filed a claim for 
increased benefits for her left shoulder disability.  In an 
August 2002 RO decision, it was determined that she warranted 
a noncompensable evaluation for her left shoulder disability.  
During the course of the appeal, via a May 2005 RO decision, 
the veteran was assigned a 10 percent rating for her 
disability effective April 27, 2005.  

Since the RO did not assign the maximum disability ratings 
possible for the scar or the left shoulder disability, the 
appeals for higher evaluations remain before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In September 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Waco, Texas RO.  A 
transcript of that proceeding has been associated with the 
claims folder.  In December 2006, these issues were remanded 
by the Board in order to obtain additional VA Medical Center 
(VAMC) treatment records.


FINDINGS OF FACT

1.  From December 6, 2001, to April 18, 2004, and onward, the 
veteran's service-connected right breast scar was manifested 
by complaints of pain.  

2.  From December 6, 2001, to April 26, 2005, and onward, the 
veteran's service-connected left shoulder disability was 
manifested by complaint of pain, stiffness, recurrent 
subluxation, swelling, inflammation, instability, and lack of 
endurance.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation of 10 
percent, but no more, for the veteran's service-connected 
right breast scar, for the period of December 6, 2001, to 
April 18, 2004, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321, 4.118, Diagnostic Codes 7804, 7805 (2007).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent disabling as of April 19, 2004, for the 
veteran's service-connected right breast scar have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic 
Code 7804 (2007).
3.  The criteria for entitlement to an evaluation of 10 
percent, but no more, for the veteran's service-connected 
chronic left shoulder pain, for the period of December 6, 
2001, to April 26, 2005, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5203 
(2007).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent disabling as of April 27, 2005, for the 
veteran's service-connected chronic left shoulder pain have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code 5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  

The VCAA letter issued in March 2002 specifically satisfied 
the second and third elements of the duty to notify, 
articulated above.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  With specific regard to the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claims in her possession to VA, it is noted that the 
aforementioned letter essentially informed her that 
additional information or evidence was needed to support her 
claims, and asked her to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claims.  Accordingly, the Board 
concludes that any failure to provide VCAA compliant notice 
in this regard was harmless.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, namely the left shoulder claim, 
section 5103(a) compliant notice must meet the following four 
part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  
First, it is noted that the requirements imposed by Vazquez-
Flores are not applicable to initial rating claims, such as 
the one regarding the veteran's right breast scar.  It is, 
however, applicable to the veteran's left shoulder claim. 

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In March 2002, the RO sent the veteran a VCAA letter, 
informing her that the medical evidence provided must 
demonstrate a greater level of disability than previously 
assessed in accordance with specific VA criteria for that 
particular disability in order to establish an increased 
evaluation for a service-connected condition.  In addition, 
the veteran was questioned about her employment and daily 
life, in regards to her chronic left shoulder pain, during 
the course of the March 2002 and April 2005 VA examinations 
performed in association with these claims.  The veteran 
provided statements at these examinations, in which she 
details the impact of her disability on her daily activities.  
The Board finds that the notice given, the questions directly 
asked, and the responses provided by the veteran show that 
she knew that the evidence needed to show that her disability 
had worsened and what impact that had on her employment and 
daily life.  As the Board finds the veteran had actual 
knowledge of the requirement, any failure to provide her with 
adequate notice is not prejudicial.  See Sanders, supra.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.  

As to the second element, the Board notes that the veteran's 
chronic left shoulder pain is currently rated under 38 C.F.R. 
4.71a,  Diagnostic Code 5203.  Entitlement to a higher 
disability rating would be satisfied by evidence 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effects that worsening has on the 
claimant's employment and daily life.  See id.  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Vazquez-Flores.   While notification of the specific 
rating criteria was provided in the May 2004 statement of the 
case (SOC) and the May 2005 supplemental statement of the 
case (SSOC), and not a specific preadjudicative notice 
letter, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that the veteran was 
not provided a notice letter that a disability rating would 
be determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of her disability and their impact on 
her employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4 (2007).  Neither the 
Board nor the RO may disregard the schedule or assign ratings 
apart from those authorized by the Secretary and both must 
apply the relevant provisions.  Id.  As such, notice to the 
veteran that the rating schedule will be applied to the 
symptomatology of her disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran, and 
cannot be changed.  The Board finds that the error in the 
third element of Vazquez-Flores notice is not prejudicial.  
See Sanders, supra.   

As to the fourth element, the March 2002 letter did provide 
notice of the types of evidence, both lay and medical, that 
could be submitted in support of her claims.  The Board finds 
that the fourth element of Vazquez-Flores is satisfied.  See 
id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claims 
were granted and disability ratings and effective dates were 
assigned in RO decisions from December 1999 and August 2002.  
VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  In addition, the Board notes that the veteran was 
given appropriate notice according to Dingess in a March 2006 
letter.  Issuance of this letter was followed by a 
readjudication via a September 2007 SSOC.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, private, and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claims.
	
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).
The RO provided the veteran with VA examinations for her 
chronic left shoulder pain and her right breast scar in March 
2002, February 2005, and April 2005.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disabilities 
since she was last examined.  See 38 C.F.R. § 3.327(a) 
(2007).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The Board finds these VA examination 
reports to be thorough and consistent with contemporaneous VA 
and private treatment records.  The examinations in this case 
are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. The Board has an obligation to 
provide reasons and bases supporting this decision.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  In this 
case, however, the veteran timely appealed the rating 
initially assigned for her service-connected right breast 
scar within one year of the notice of the establishment of 
service connection.  Therefore, VA must consider whether the 
veteran is entitled to "staged" ratings to compensate her for 
times since filing her claim when this disability may have 
been more severe than at other times during the course of her 
appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to a compensable initial rating for a right 
breast scar between December 6, 2001, and April 18, 2004.

The veteran was granted service connection for a right breast 
scar and assigned an evaluation of 0 percent, effective 
December 6, 2001.  A May 2005 rating decision increased the 
veteran's evaluation from 0 percent to 10 percent, effective 
April 19, 2004, under Diagnostic Code 7804.  This first 
section of the Board's decision addresses the rating of the 
veteran's right breast scar only for the period between 
December 6, 2001, and April 18, 2004.  
During the pendency of this appeal, VA issued new regulations 
for rating impairment of skin disabilities.  These became 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  The Board will evaluate the veteran's claim 
under both the criteria in the VA Schedule for Rating 
Disabilities in effect at the time of her filing and the 
current regulations in order to ascertain which version would 
accord her the highest rating.  According to VAOPGCPREC 7-
2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.
 
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during her 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and (2) whether an increased rating is warranted under the 
"new" criteria for the right breast scar at any time on or 
after August 30, 2002.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002 & West Supp. 2006) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Prior to August 30, 2002, Diagnostic Codes 7800 though 7805 
were used to evaluate disability from scars.  The Board notes 
that Diagnostic Codes 7800, 7801, 7802, and 7803 are 
inapplicable, as the scar at issue is located on the 
veteran's right breast; there is no allegation or evidence 
that the scar is analogous to a scar burn of any kind, second 
or third degree; and there is no evidence of any sort of 
ulceration on the right breast.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7803 (2002).  

Diagnostic Code 7804 evaluated superficial scars that are 
tender and painful on objective demonstration.  The veteran's 
right breast scar was reported as non-tender with no 
adherence.  See VA examination report, March 2002.  However, 
the Board notes that the veteran complained of chronic pain 
in her September 2003 notice of disagreement (NOD).  In 
addition, the Board notes that a service medical record from 
June 2001 reflected complaints of pain as well.  Therefore, 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's right breast scar warrants an 
evaluation of 10 percent for the period of December 6, 2001, 
to April 18, 2004, under Diagnostic Code 7804.  

Diagnostic Code 7805 instructed the rater to evaluate scars 
based on limitation of function of the part affected.  
Although the veteran was originally rated under Diagnostic 
Code 7805, there is no evidence of record indicating that the 
veteran suffered a limitation of function as a result of the 
right breast scar from December 6, 2001, and April 18, 2004.  
The examining physician at the March 2002 examination 
specifically noted that the veteran's right breast scar did 
not result in limitation of function.  Therefore, a higher 
rating cannot be awarded to the veteran's disability by 
application of this diagnostic code. 

In regards to applying the revised criteria for rating skin 
disabilities, effective August 30, 2002, Diagnostic Code 7801 
provides for a 10 percent rating is assigned for scars, other 
than head, face, or neck, that are deep or that cause limited 
motion and which cover an area exceeding 6 square inches (39 
sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2007).  A 10 percent rating is also assignable for scars, 
other than head, face, or neck, that are superficial, do not 
cause limited motion, and which cover an area of 144 square 
inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2007).  The veteran's right breast scar 
was not measured at the March 2002 VA examination.  However, 
the veteran's right breast scar has been reported as 3 
centimeters by 1.5 centimeters, and 2 centimeters in 
diameter.  See VA examination report, February 2005.  There 
is no indication in the medical evidence of record that the 
veteran's scar covered an area of 144 square inches or 
greater at any point.  Further, there is no evidence that the 
service-connected right breast scar is productive of 
limitation of motion.  As such, a higher rating is 
unavailable under Diagnostic Codes 7801 and 7802.
    
Under Diagnostic Code 7803, unstable, superficial scars 
warrant a 10 percent rating.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2007).  For the purpose of this 
diagnostic code, an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Id.  The physician at the March 2002 VA examination 
specifically noted that there is underlying tissue loss.  
However, there is no evidence of record of a frequent loss of 
skin over the scar; as such, application of this code does 
not result in the assignment of a higher rating. 

Under Diagnostic Code 7804, scars which are superficial and 
painful on examination are assigned a 10 percent rating.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  As mentioned 
above, the Board has already concluded that an evaluation of 
10 percent is awarded for this period under this diagnostic 
code.  This is the maximum evaluation allowed under both the 
old criteria and the revised criteria for this diagnostic 
code. 

No changes have been made to Diagnostic Code 7805, which 
rates scars on limitation of function of the affected part.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).  As 
previously mentioned, there is no evidence of record 
indicating that the veteran suffered limitation of function 
as a result of the right breast scar from December 6, 2001, 
and April 18, 2004.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evaluation of the veteran's 
service-connected right breast scar should be increased to 10 
percent for the period of December 6, 2001, to April 18, 2004 
under Diagnostic Code 7804.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment during 
this time period beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization during this time period; 
and has not otherwise rendered impractical the application of 
the regular schedular standards utilized to evaluate the 
severity of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

2.  Entitlement to a disability rating in excess of 10 
percent for a right breast scar as of April 19, 2004.

The veteran's service-connected right breast scar is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 7804, effective April 19, 2004.  

As 10 percent is the maximum evaluation that can awarded 
under Diagnostic Code 7804 under both the old criteria and 
the revised criteria, an increased evaluation cannot be 
awarded under this diagnostic code. 

As discussed above, under the schedule of ratings for skin 
disabilities prior to August 30, 2002, Diagnostic Codes 
Diagnostic Codes 7800, 7801, 7802, and 7803 are inapplicable, 
as the scar at issue is located on the veteran's right 
breast; there is no allegation or evidence that the scar is 
analogous to a scar burn of any kind, second or third degree; 
and there is no evidence of any sort of ulceration on the 
right breast.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7803 (2002).  

In addition, there is no evidence of record indicating that 
the veteran currently has limitation of function, as of April 
19, 2004, as a result of her right breast scar.  The examiner 
at the February 2005 VA examination specifically noted that 
there is no limitation of function by this scar.  As such, an 
increased evaluation cannot be assigned under Diagnostic Code 
7805 according to either the old criteria or the revised 
criteria. 

In regards to applying the revised criteria for rating skin 
disabilities, effective August 30, 2002, under Diagnostic 
Code 7801, a 10 percent rating is assigned for scars, other 
than head, face, or neck, that are deep or that cause limited 
motion and which cover an area exceeding 6 square inches (39 
sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2007).  A 10 percent rating is also assignable for scars, 
other than head, face, or neck, that are superficial, do not 
cause limited motion, and which cover an area of 144 square 
inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2007).  The veteran's right breast 
scars were measured at 2 centimeters in diameter, and 1.5 
centimeters by 3 centimeters.  See VA examination report, 
February 2005.  Further, there is no evidence that the 
service-connected right breast scar is productive of 
limitation of motion.  Id.  As such, a higher rating is 
unavailable under Diagnostic Codes 7801 and 7802.
    
Under Diagnostic Code 7803, unstable, superficial scars 
warrant a 10 percent rating.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2007).  For the purpose of this 
diagnostic code, an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Id.  The physician at the February 2005 VA examination 
specifically noted that there is normal skin texture and no 
skin breakdown.  At no point from April 19, 2004, to the 
present has medical evidence been submitted indicating 
frequent loss of covering of skin over the scar.  As such, 
application of this code does not result in the assignment of 
a higher rating. 

The Board acknowledges the veteran's contentions that her 
right breast scar warrants a higher rating.  See NOD, 
September 2003.  However, no medical evidence has been 
submitted to support this contention.  The veteran can attest 
to factual matters of which she had first-hand knowledge.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, her statements regarding 
severity are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to her through her senses, she does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994). 

In summary, for the reasons and bases expressed above, the 
Board has concluded that the veteran's current disability 
rating of 10 percent, effective April 19, 2004, adequately 
compensates the veteran for her current service-connected 
right breast scar.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  



3.  Entitlement to a compensable rating for a chronic left 
shoulder disability, between December 6, 2001, to April 26, 
2005.

The veteran was granted service connection for a chronic left 
shoulder disability and assigned an evaluation of 10 percent, 
effective July 17, 1999, under Diagnostic Code 5203.  
Compensation for this disability was terminated as of 
November 1999, due to the veteran's return to active duty.  
An August 2002 rating decision assigned the veteran a 0 
percent rating, effective December 6, 2001, under Diagnostic 
Code 5203.  In May 2005, the RO increased the veteran's 
evaluation from 0 percent to 10 percent, effective April 27, 
2005.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, a 10 percent 
evaluation is warranted for nonunion of the clavicle or 
scapula without loose movement or malunion of the clavicle or 
scapula.  A 20 percent evaluation is warranted for 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula, with loose movement.  These evaluations 
apply to both the major and the minor joint.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In October 1999, the veteran underwent a VA examination for 
her left shoulder disability.  At this examination, the 
veteran reported constant pain, particularly if she does any 
lifting.  She also reported irritation if she sleeps on her 
left shoulder.  Upon examination, her shoulders were noted as 
symmetrical in appearance, with no atrophy or deformity.  
Some tenderness over the lateral aspect of the humeral head 
of the left shoulder was noted.  At this time, there was no 
palpable abnormality, crepitation, swelling, or effusion.  In 
regards to her range of motion, the examiner stated that both 
shoulders could be elevated in abduction/flexion 180 degrees, 
both shoulders could be internally/externally rotated 90 
degrees, both shoulders could be abducted 40 degrees, and 
both shoulders could be extended 60 degrees.  It was noted 
that there was some slowness in the movement of the left 
shoulder, as compared to the right shoulder. 

In March 2002, the veteran underwent another VA examination.  
At this time, the veteran reported pain, stiffness, recurrent 
subluxation, swelling, inflammation, instability, and lack of 
endurance in her left shoulder.  It was noted that she has 
had cortisone injections into the joint.  The examiner also 
noted that the appearance of the shoulder joint was within 
normal limits.  In regards to her range of motion, flexion 
was recorded as 180 degrees, abduction was recorded as 180 
degrees, and external and internal rotation were recorded as 
90 degrees.  The examiner concluded that there was no Deluca 
issue.  

As there is no indication in the evidence of record that the 
veteran had nonunion of the clavicle or scapula without loose 
movement or malunion of the clavicle or scapula at any point 
during the period of December 6, 2001, to April 26, 2005, the 
veteran's evaluation for this time period cannot be increased 
to 10 percent under Diagnostic Code 5203.

However, as will be discussed below, the RO increased the 
veteran's evaluation from 0 percent to 10 percent for painful 
motion, effective April 27, 2005, in a May 2005 RO decision.  
The Board notes that the examiner at the March 2002 VA 
examination reported that there was no Deluca issue in this 
case.  However, as the veteran complained of pain during both 
the October 1999 and the March 2002 VA examinations, the 
Board will resolve all reasonable doubt in favor of the 
veteran and award the veteran a 10 percent evaluation for 
this time period for pain.  
 
The diagnostic codes provide additional compensable ratings 
for the shoulder and arm for ankylosis of scapulohumeral 
articulation, limitation of motion of the arm, and other 
impairment of the humerus.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5201, 5202 (2007).  As the veteran does not have 
ankylosis of scapulohumeral articulation or impairment of the 
humerus, Diagnostic Codes 5200 and 5202 are inapplicable.   

In regards to the possibility of assigning the veteran a 
higher evaluation for her left shoulder disability based on 
limitation of motion, Diagnostic Code 5201 assigns a 20 
percent rating based on limitation of motion of the arm to 
shoulder level.  Limitation of motion to midway between the 
side and shoulder level warrants a 30 percent rating for the 
major extremity and a 20 percent rating for the minor 
extremity.  Limitation of motion to 25 degrees from the side 
warrants a 40 percent rating for the major extremity and a 30 
percent rating for the minor extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2007).  The normal range of motion of 
the shoulder for flexion and abduction is from 0 degrees at 
the side to 180 degrees over head.  38 C.F.R. § 4.71, Plate I 
(2007).  Thus, shoulder level is at 90 degrees, and midway 
between the side and shoulder level is at approximately 45 
degrees.  As the aforementioned results from the October 1999 
and March 2002 VA examinations do not indicate that the 
veteran's range of motion is limited to a compensable degree, 
as specified under this diagnostic code, a higher rating 
cannot be awarded for limitation of motion.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evaluation of the veteran's 
service-connected chronic left shoulder pain should be 
increased to 10 percent for the period of December 6, 2001, 
to April 26, 2005, due to the veteran's complaints of pain.

In addition, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this regard, 
the veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  There is no evidence that the veteran 
required frequent or lengthy periods of hospitalization for 
her disability during this time period, and there is no 
evidence of any finding of exceptional limitation for this 
time period beyond that contemplated by the schedule of 
ratings.  The Board finds that the 10 percent evaluation 
adequately reflects the clinically established impairment 
experienced by the veteran.  As such, referral for 
extraschedular consideration is not warranted.

4.  Entitlement to a disability rating in excess of 10 
percent for a chronic left shoulder disability, as of April 
27, 2005.

The veteran has been assigned an evaluation of 10 percent for 
her service-connected chronic left shoulder pain, effective 
April 27, 2005, under Diagnostic Code 5203.  

As mentioned in the previous section, Diagnostic Code 5203 
assigns a 10 percent evaluation for nonunion of the clavicle 
or scapula without loose movement or malunion of the clavicle 
or scapula.  A 20 percent evaluation is assigned for 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula, with loose movement.  The evaluations 
apply to both the major and the minor joint.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In April 2005, the veteran underwent a VA examination.  Upon 
examination, the physician reported that the tendon reflexes, 
the sensation, and the grip of the left arm are normal.  
Anterior flexion was recorded as 180 degrees; extension was 
recorded as 70 degrees; abduction was recorded at 135 
degrees; and external and internal rotation were recorded at 
90 degrees.  The examiner concluded that the veteran had a 
chronic recurrent left shoulder sprain with moderate 
symptoms, minimal physical abnormal findings, and minimal 
disability.  X-rays of the veteran's left shoulder were taken 
in May 2005.  These findings revealed no abnormalities.  The 
veteran's symptoms at the time of this examination include 
moderate bicipital tenderness, moderate tenderness of the 
acromioclavicular joint, and slight pain on anterior flexion.   

The Board acknowledges that the RO increased the veteran's 
evaluation from 0 percent to 10 percent for painful motion, 
effective April 27, 2005, in a May 2005 RO decision.  As 
there is no indication in the evidence of record that the 
veteran dislocated her clavicle or scapula, or currently has 
nonunion of the clavicle or scapula with loose movement, the 
veteran does not have any of the symptoms contemplated for a 
20 percent rating under Diagnostic Code 5203, and, hence, a 
higher rating is not warranted under this diagnostic code.

In regards to the possible applicability of other diagnostic 
codes used for rating disabilities of the arm and shoulder, 
the Board notes that there is no evidence of record 
indicating that the veteran has ankylosis of scapulohumeral 
articulation or impairment of the humerus, as of April 27, 
2005.  Therefore, Diagnostic Codes 5200 and 5202 are 
inapplicable.  In addition, the range of motion results from 
the April 2005 VA examination do not indicate that the 
veteran's range of motion is limited to a compensable degree 
as specified under Diagnostic Code 5201.  Therefore, a higher 
rating cannot be awarded for limitation of motion.  

In regards to assigning an additional disability rating 
according to 38 C.F.R. § 4.40, the Board acknowledges that 
the examiner at the April 2005 VA examination specifically 
noted that there is no evidence of weakness, excess 
fatigability, or incoordination.  Minimal painful motion was 
noted.  However, the Board finds that the veteran's pain was 
already taken into consideration by the RO when assigning the 
veteran her current 10 percent evaluation.  Therefore, a 
higher rating cannot be assigned under 38 C.F.R. § 4.40. 

The Board acknowledges the veteran's assertions that her 
disability warrants a higher rating.  See statement of 
accredited representative in appealed case, August 2006.  The 
veteran can attest to factual matters of which she had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, her statements regarding severity are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
While the veteran is competent to report what comes to her 
through her senses, she does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  

In addition, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this regard, 
the veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  There is no evidence that the veteran 
requires frequent or lengthy periods of hospitalization for 
her disability, and there is no evidence of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board finds that the 10 percent 
evaluation adequately reflects the clinically established 
impairment experienced by the veteran.  As such, referral for 
extraschedular consideration is not warranted.

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

















ORDER

Entitlement to a disability rating of 10 percent for a right 
breast scar from December 6, 2001, to April 18, 2004, is 
granted, subject to the laws and regulations controlling the 
award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for a right breast scar as of April 19, 2004 is denied.

Entitlement to a disability rating of 10 percent for a 
chronic left shoulder disability from December 6, 2001, to 
April 26, 2005, is granted, subject to the laws and 
regulations controlling the award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for a chronic left shoulder disability as of April 27, 2005, 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


